Exhibit 10.1

FIRST AMENDMENT

TO

REISTRATION RIGHTS AGREEMENT

This FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”), dated
as of December 29, 2015 is entered into by and among (i) TTM Technologies, Inc.,
a Delaware corporation (the “Company”); (ii) Su Sih (BVI) Limited, a corporation
organized under the laws of the British Virgin Islands (“SSL”); and (iii) Tang
Hsiang Chien, an individual residing at Flat 6B, 20 Fa Po Street, Yau Yat Chuen,
Kowloon, Hong Kong (“Mr. Tang”).

RECITALS

A. The Company, SSL and Mr. Tang entered into that certain Registration Rights
Agreement dated as of April 9, 2010 as supplemented by an Addendum thereto dated
as of September 21, 2014 (the “Original Agreement”). Capitalized terms used but
not defined herein shall have the meanings ascribed to such terms in the
Original Agreement.

B. The Company, SSL and Mr. Tang have agreed that the number of registrations of
Registrable Securities pursuant to section 2.1 of the Original Agreement to
which the Holders are entitled following the Initial Registration Period shall
be increased to the number that is equal to the difference between (x) five
(5) and (y) the number of registrations of Registrable Securities pursuant to
section 2.1 of the Original Agreement effected during the Initial Registration
Period.

AGREEMENT

NOW, THEREFORE, in consideration of the promises and mutual agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Amendment to section 2.1(c) of the Original Agreement. Section 2.1(c) of the
Original Agreement shall be deleted in its entirety and shall be replaced with
the following new section 2.1 (c):

“(c) The Holders shall be entitled to an aggregate of (i) not more than three
(3) registrations of Registrable Securities pursuant to this Section 2.1 during
the period beginning on the Closing Date and ending on the five year anniversary
of the Closing Date (the “Initial Registration Period”), and (ii) following the
Initial Registration Period, the number of registrations of Registrable
Securities pursuant to this Section 2.1 equal to the difference between (x) five
(5) and (y) the number of registrations of Registrable Securities pursuant to
this Section 2.1 effected during the Initial Registration Period; provided, that
a registration requested pursuant to this Section 2.1 shall not be deemed to
have been effected for purposes of this Section 2.1(c) unless (A) it has been
declared effective by the SEC, (B) it has remained effective for the period set
forth in Section 2.4(a) and (C) the offering of Registrable Securities pursuant
to such registration is not subject to any stop order, injunction or other order
or requirement of the SEC; provided, however, that in the event the Exercising
Holder revokes a Demand Registration request (which revocation may only be made
prior to the Company requesting acceleration of effectiveness of the
registration statement) then such Demand Registration shall count as having been
effected unless the Exercising Holder pays all Registration Expenses in
connection with such revoked Demand Registration within seven (7) days of
written request therefor by the Company.”

2. Effectiveness. This Amendment shall be effective only on the date first
written above.

3. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed to be the same document.

 

1



--------------------------------------------------------------------------------

4. No Other Amendments. Except as amended herein, all of the terms and
conditions of the Original Agreement shall remain in full force and effect in
accordance with their terms.

5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the state of Delaware, without regard to its choice
of law principles.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

TTM TECHNOLOGIES, INC.: By:  

/s/ Thomas T. Edman

Name:   Thomas T. Edman Title:   Chief Executive Officer and President SU SIH
(BVI) LIMITED: By:  

/s/ Tang Chung Yen, Tom

Name:   Tang Chung Yen, Tom Title:   Director TANG HSIANG CHIEN:

/s/ Tang Hsiang Chien

Tang Hsiang Chien

 

2